      Case 5:21-cv-00165-TES-MSH Document 7 Filed 08/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

RUSSELL TODD MATHIS,                             *

                    Petitioner,                  *
v.                                                   Case No. 5:21-cv-00165-TES-MSH
                                                 *
Magistrate Judge CHARLES H. WEIGLE, et
al., ,                                           *

                  Respondents.                   *
___________________________________

                                        JUDGMENT

      Pursuant to this Court’s Order dated August 16, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Petitioner shall recover nothing of

Respondents.

       This 16th day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Heather Willis, Deputy Clerk
